Citation Nr: 1805296	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-06 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left forearm disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1961 to January 1965.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in order to afford the Veteran appropriate examinations to assess the nature and etiology of his claimed neck, arm, and shoulder disabilities.   

Cervical Spine, Arm, and Shoulder

VA must provide a VA medical examination or medical opinion when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, an October 2013 VA treatment record indicates that the Veteran reported left shoulder pain and limitation of motion.  He specifically reported to the VA physician that he had injured his left shoulder in 1962 and also had "slipped discs in his neck that also contributed to the pain."  Other VA treatment records also show complaints of left upper extremity radicular pain.  

Although service treatment records are negative for any in-service injury relating to the neck, arm, or shoulder, the Veteran reported in his February 2014 Notice of Disagreement (NOD) that, while on active duty, he slipped on some pipes and fell on a piece of flat bar, which gouged his arm (causing a 2 inch laceration).  He also reported that, as a result of the fall, he jammed his left shoulder and neck.  The Veteran's February 2014 NOD also indicated that the Veteran was scheduled to see a specialist for his left shoulder symptoms.  

The Veteran has not been afforded a VA examination regarding these claimed disabilities.  As such, the Board finds that one is necessary in order to assist in determining the nature and etiology of his claimed neck, arm, and shoulder disabilities.  McClendon, 20 Vet. App. 81.  Further, efforts should be made by the AOJ to obtain any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for the private medical treatment received regarding his neck, arm, or shoulder.  

2.  After obtaining the completed VA Forms 21-4142, make reasonable efforts to obtain the private treatment records.  Any records so obtained should be associated with the record.  If certain records cannot be obtained, the Veteran should be so notified and allowed the opportunity to obtain them himself.
3.  Obtain all outstanding VA treatment records since October 2013 and associate them with the claims file. 

4.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed cervical spine, left arm, and left shoulder disabilities.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:
   
(a)  List all current diagnoses pertaining to the Veteran's cervical spine, left arm, and left shoulder. 

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disorder(s) was incurred in service or is otherwise related to service.   (NOTE:  the Veteran has reported that he slipped on some pipes in service and sustained a laceration to the arm and jammed his left shoulder and neck).

(c)  A complete rationale for any opinion expressed should be included in the examination report.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




